Citation Nr: 1210990	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  He also had service with the U.S. Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which confirmed and continued a previous denial for entitlement to service connection for hypertension and granted service connection for diabetes mellitus and assigned a 20 percent evaluation, effective July 15, 2005.

As the Veteran was previously denied service connection for hypertension in a prior final rating decision, which will be discussed in greater detail below, the Board must still determine whether new and material evidence has been submitted, regardless of the RO's characterization of the issue on appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (indicating that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, to put this case in correct procedural posture, the issues on appeal have been recharacterized as shown on the first page of this decision.

In an April 2007 statement accompanying the substantive appeal, the Veteran also asserted that he was entitled to "a rating of 100% for severe [n]europathy of the (both) feet, hands."  Thus, he has reasonably raised issues of entitlement to a higher rating for peripheral neuropathy of the upper and lower bilateral extremities, currently separately rated as 20 percent disabling.  However, these claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

The appellant testified before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hypertension and for entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a June 1971 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension, finding that the disorder clearly existed prior to service.  The Veteran did not appeal, and the June 1971 rating decision became final.  

2.  Evidence submitted since June 1971 is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision is final as to the claim of service connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to applications to reopen a previously denied service-connection claim, as is the case here, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

Inasmuch as the determination below constitutes a full grant of the claim to reopen service connection for hypertension, there is no reason to belabor the impact of the VCAA and Kent on this matter because any error in notice or assistance is harmless.  Moreover, it is reiterated that additional development, prior to consideration of the reopened claim for entitlement to service connection for hypertension on the merits (de novo), will be addressed in the REMAND section below.

New and Material Evidence

With regard to claims to reopen, it should be pointed out that VA promulgated amended regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 C.F.R. § 3.156(a), which redefines the definition of "new and material evidence."  This provision is applicable only for claims filed on or after August 29, 2001.  In this case, the Veteran's claim to reopen entitlement to service connection for hypertension was received in July 2005.  As such, the new provision of 38 C.F.R. § 3.156(a) is for application in this case and is set forth below.  

A previously and finally disallowed claim will be reopened when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2010).   In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999). 

"New evidence" is evidence "not previously submitted to agency decisionmakers," and "material evidence" is "evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  "New and material evidence can be neither cumulative nor redundant."  Id.  When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)); see also Cuevas v. Principi, 3 Vet. App. 542, 547-48 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When making a determination as to whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (explaining that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").

In this case, the Veteran's original claim for entitlement to service connection for high blood pressure was denied by the RO in a rating decision dated in May 1971, which was mailed to the Veteran, along with notice of his appellate rights, in June 1971.  The Veteran did not file a notice of disagreement within the one-year period following the June 1971 notice, and the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the question before the Board is whether new and material evidence has been submitted since the final June 1971 rating decision to reopen the claim for service connection for hypertension.

The evidence of record at the time of the final June 1971 rating decision included the Veteran's service treatment records, including a pre-induction examination noting blood pressure readings of 160/110, 144/80, 146/106, 140/94, 150/110, and 138/100 in January 1969, which satisfies the criteria for hypertension as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  Also of record at the time of the June 1971 rating decision was an April 1971 VA examination report, noting a history of the Veteran being refused induction into the Navy three times due to elevated blood pressure and a diagnosis of "[s]ystolic hypertension, labile, secondary to nervous tension, on no treatment."   

The evidence added to the record since the final June 1971 rating decision includes VA treatment records from the VA Outpatient Clinic in Sacramento, California, from March 1983 to April 1983; private treatment records from Dr. L. from December 1982 to March 1983; service personnel records reflecting travel plans to return stateside through Da Nang, Vietnam; VA treatment records from the VA Medical Center in Sacramento, California, for the month of August 2005 reflecting diagnoses of both diabetes and hypertension; a February 2006 VA examination reflecting a long history of blood pressure since childhood and noting the examiner's opinion that the Veteran's hypertension was not aggravated by service or by diabetes; private treatment records from Kaiser Permanente dating from January 1987 to January 2006, including a May 1991 treatment report reflecting a history of hypertension for 20 years; statements by the Veteran, including March 2009 hearing testimony, indicating that the Veteran's hypertension has been made worse by his diabetes, as well as an April 2007 statement in which the Veteran stated that the VA doctors who examined him in a post-service physical stated that his blood pressure was elevated and caused by Agent Orange but was not high enough to warrant a disability.  

As an initial matter, with regard to the six pages of service personnel records that were associated with the Veteran's claims file following the initial denial of his claim, the Board recognizes that "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c) (2010) (emphasis added).  However, a review of these records, which consist of a few pages setting forth the Veteran's presence at the Da Nang Air Force Base are not relevant to his claim for service-connection for hypertension, which was previously denied as preexisting service.  Notably, the service personnel records added to the file do not contain any blood pressure readings or any evidence of treatment for hypertension in service.  Moreover, the provisions of section 3.156(c) do not apply to records that VA could not have obtained when it decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records.  At the time of the June 1971 rating decision, the Veteran had not presented sufficient information to identify being stationed or travelling through Vietnam so as to allow VA to identify and obtain these personnel records.  Thus, the provisions of section 3.156(c) governing reconsideration of a previously denied claim do not apply in this instance, and new and material evidence is still necessary to reopen the claim under the provisions of 3.156(a).

Of the new evidence provided since the last final rating decision, the diagnosis of diabetes mellitus, for which the Veteran subsequently was awarded service connection, and the Veteran's statements that his hypertension has made worse as a result of his diabetes mellitus, had not previously been submitted to agency decisionmakers and are not cumulative or redundant of other evidence of record.  As such, that evidence is new under 38 C.F.R. § 3.156(a).  Further, because the credibility of the evidence must be presumed under Justus v. Principi, 3 Vet. App. 510 (1992), this evidence relates to an unestablished fact, i.e. that of a current disability that may have been caused or aggravated by a service-connected disability, which is necessary to substantiate the claim on a secondary basis.  Moreover, the May 1991 treatment report reflecting a history of hypertension for 20 years is new, and potentially indicates the onset of hypertension in 1971 (the year the Veteran was discharged from active duty service) rather than prior to his induction.  Also, in his April 2007 statement, the Veteran reported being told by a VA physician that there was a relationship between exposure to Agent Orange and his hypertension.  Presuming the credibility of this evidence as well, it also relates to an unestablished fact, i.e. of in-service incurrence or aggravation of hypertension during service or the presumptive one-year period thereafter under the theory of direct service connection under 38 C.F.R. §§ 3.303, 3.307, and 3.309.   

In sum, various pieces of evidence submitted since June 1971 are not cumulative or redundant of prior evidence, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

Therefore, the evidence submitted since the June 1971 rating decision is found to be both new and material, and the claim for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is hereby reopened.  To this extent, the appeal is granted, and the service-connection claim is further addressed in the REMAND portion of this decision below. 


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for hypertension, the claim is reopened, and the appeal is allowed to this extent only.


REMAND

With regard to the merits of the Veteran's claim for entitlement to service connection for hypertension, as well as his claim for a higher rating for diabetes, the Board finds that a remand is required to ensure that VA's duties to notify and assist are fulfilled.  

As an initial matter, the Board notes that the notice letter sent to the Veteran in January 2006 only provided him with notice of the elements necessary to establish service connection on a direct basis.  As such, the Board finds that the case must be remanded so that a proper notice letter addressing the elements of secondary service connection can be sent to the Veteran as required by the VCAA.  See, generally, Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete information can render a VCAA notice letter inadequate).

Further, the evidence of record reasonably identifies pertinent Federal records that have not yet been associated with the claims file.  First, at the February 2006 VA examination, the Veteran reported that he served in the U.S. Naval Reserve until 1975.  Accordingly, service treatment records pertaining to this time period may be available and should be requested.  Second, the Veteran also reported that he was in receipt of disability compensation from the Social Security Administration (SSA).  Although it was noted in the February 2006 VA examination that he sustained injuries to the low back and knee in a motor vehicle accident, the Veteran reported that his hypertension and diabetes also prevent him from working.  See August 2006 statement and Hearing Transcript at p. 4.  Lastly, the Veteran also reported that he has been receiving continuing treatment for his hypertension at the VA hospital in Bakersfield, California, and the VA Medical Center in "Natherfield" (phonetic translation).  However, only VA treatment records from the VA Medical Center in Sacramento, California, from March 1983 to April 1983 and for the month of August 2005 are of record.  

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Further, when VA has actual notice of the existence of relevant Federal records, to include records from the SSA, the duty to assist includes requesting those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, on remand, the RO/AMC must make attempts to obtain the documents identified above and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

Finally, the Board notes that considerable amounts of medical evidence, including treatment records from Kaiser Permanente have been added to the claims file since it was presented for review to the VA examiner in February 2006.  Such information, which demonstrates fluctuations in blood pressure and various remarks concerning his diabetes over the time period from January 1987 to January 2006, may have a bearing on the VA examiner's opinion regarding aggravation.  

The Board notes that the February 2006 VA examiner provided opinions governing aggravation of a preexisting disability during service, as well as aggravation of hypertension due to diabetes.  However, the Board notes that the January 1969 Veteran's entrance examination did not note a disability of hypertension.  Importantly, although high blood pressure readings were found to be disqualifying in January 1969, retesting was found to be warranted, and, in March 1969, it was indicated that "BPs all return[ed] to normal,"  As a result, he was found to be qualified for enlistment, notwithstanding the aforementioned history.  The Board notes that the presumption of soundness does not apply to conditions that are noted upon entrance, which includes "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Resolving all doubt in the Veteran's favor, and notwithstanding the high readings from January 1969, the subsequent retesting of blood pressures in March 1969 were noted to have been returned to normal.  As such, this evidence indicates that hypertension was not "noted" upon examination and acceptance into active service in March 1969.    

Once the presumption of soundness attaches, the government must show clear and unmistakable evidence that the condition preexisted service and that the condition was not aggravated by service.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Significantly, the Court has made clear that the clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the evidence be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999)).  In this case, May 2006 opinion does not adequately address in terms of sufficient certainty the two medical questions crucial to determining whether the presumption of soundness has been rebutted. 
 
Further, it does not appear that the VA examiner considered whether the Veteran's service-connected disabilities of peripheral neuropathy of the bilateral upper and lower extremities may have also caused or aggravated the Veteran's hypertension beyond the normal progression of the disease.  The Court of Appeals for Veterans Claims (CAVC) in Barr v. Nicholson, 21 Vet. App. 303, 311(2007), found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the CAVC found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

Moreover, the Veteran has claimed that his diabetes has worsened over the years, especially since he filed his service-connection claim in July 2005.  Hearing Transcript at p. 6.  He has indicated that he is on three medications for his diabetes, but as it has not been fully controlled, he has been told by his physician that insulin is anticipated.  See id. at p. 4-6.  As such, it appears that the Veteran's diabetes may have worsened since his last VA examination in February 2006.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Therefore, he should be afforded another VA examination for the purpose of determining the current severity of his service-connected disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

After the RO/AMC obtains relevant documents, the claims file, along with a copy of this remand, should be returned the VA examiner who conducted the February 2006 VA examination, for additional examination of the Veteran and an addendum opinion.  If that examiner is not available, the Veteran may be scheduled for a VA examination with any available VA physician.  For the sake of clarity and comprehensiveness, in addition to ascertaining the current level of severity of the Veteran's service-connected diabetes, the VA examiner is requested to expressly determine (1) whether the Veteran's hypertension clearly and unmistakably preexisted service, (2) if so, whether the Veteran's hypertension clearly and unmistakably was not aggravated by service; (3) whether the Veteran's hypertension is otherwise related (i.e. incurred in or aggravated by service) to service, to include exposure to herbicides in Vietnam; and (4) whether the Veteran's hypertension was caused by or aggravated by any of the Veteran's service-connected diabetes, as well as his service-connected peripheral neuropathy of the bilateral upper and lower extremities.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall provide the Veteran with a notice letter regarding his service-connection claim for hypertension that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate his claim for service connection for hypertension as secondary to his service-connected disabilities.

2.  The RO/AMC should obtain and associate with the claims file copies of all relevant records, including records from:

(a) the U.S. Naval Reserve from 1971 to 1975;

(b) the VA Medical Centers in Sacramento and Bakerfield, California, and "Natherfield" (see phonetic interpretation of Hearing Transcript at p. 3) pertaining to the Veteran's treatment for hypertension and/or diabetes; and

(c) the SSA, to include a copy of the determination awarding benefits, copies of the relevant medical evidence used to determine eligibility for disability benefits, and any other relevant information.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  

3.  After obtaining all available records, the RO/AMC shall schedule the Veteran for a VA examination, with the VA examiner who conducted the February 2006 VA examination if possible, to ascertain the current level of severity of the Veteran's diabetes, as well as to determine the etiology of his hypertension.  The examiner is to be provided with the claims file for review, and the examination report is to contain a notation that the examiner reviewed the claims file.  The examiner is requested to provide an opinion, with supporting rationale, as to each of the following medical questions:

(1) whether the Veteran's hypertension clearly and unmistakably preexisted service;

(2) if it is determined that the Veteran's hypertension clearly and unmistakably preexisted service, whether it clearly and unmistakably was not aggravated by service; 

(3) whether it is as least as likely as not (a 50 percent probability or greater) the Veteran's hypertension is related to (i.e. incurred in or aggravated by) service, to include exposure to herbicides in Vietnam; and

(4) whether the Veteran's hypertension was caused by or aggravated by (underwent an increase in severity beyond the natural progression of the disease) the Veteran's service-connected diabetes and/or peripheral neuropathy of the bilateral upper and lower extremities.   

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the RO/AMC should readjudicate the issues of entitlement to service connection for hypertension, to include on both a direct and secondary basis, and entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


